Citation Nr: 0716031	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-03 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dysthymia.  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
December 1980.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, in pertinent 
part, the RO continued the previous denial of service 
connection for dysthymia and also denied a claim for 
entitlement to TDIU benefits.  

In April 2006, the appellant testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.

The Board remanded these claims in June 2006 in order so that 
certain due process concerns could be addressed.  

As also noted in the Board's June 2006 remand, in the course 
of the April 2006 hearing the veteran raised claims of 
entitlement to increased ratings for service-connected back 
and left knee disorders.  These matters were referred to the 
RO for appropriate action.  Unfortunately, no action has been 
taken on these claims.  Accordingly, they are again referred 
to the RO for appropriate and immediate action.

The issue of entitlement to TDIU being remanded is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for dysthymia was most recently 
finally denied in a February 1998 RO decision; the RO 
essentially determined at that time that a disorder 
manifested by dysthymia (claimed as depression and psychosis) 
was not shown to be secondary to the veteran's service-
connected right lower leg injury residuals; a timely appeal 
was not thereafter initiated.

2.  The evidence added to the record since the February 1998 
RO decision does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1998 RO decision denying entitlement to 
service connection for dysthymia is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
dysthymia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  Under the VCAA, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).  Second, VA has a duty to notify the veteran 
of the information and evidence needed to substantiate and 
complete a claim, notice of what part of that evidence is to 
be provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.  A July 2006 notice letter 
satisfied the above cited criteria.  The claim was later 
readjudicated in January 2007.  See supplemental statement of 
the case (SSOC).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess, slip op. at 14.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  In the present appeal, given 
that the claim concerning entitlement to service connection 
on a new and material basis has not been reopened, no 
disability ratings or effective dates will be assigned. 
 Thus, there is no possible prejudice to the claimant due to 
any notice deficiencies.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the legislative intent of 38 U.S.C.A. § 5103 (West 2002) 
is to provide claimants a meaningful opportunity to 
participate in the adjudication of claims.  Hence, the Court 
held that in a claim to reopen it is vital to explain with 
particularity what specific evidence would constitute new and 
material evidence in the context of the prior final rating 
decision.

Here, the veteran has been provided notice of the need to 
submit new and material evidence (by letter of July 2006), 
and has also been essentially provided, as part of the same 
letter, notice of the appropriate legal definition of new and 
material evidence.  The record also shows that the appellant 
has essentially been provided pertinent notice under 38 
U.S.C.A. § 5103 which describes, "what evidence is necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial." Kent, slip op. at 10 (emphasis 
added).  In this case, the RO looked at the bases for the 
denial in a prior decision and then provided the veteran a 
specifically tailored notice.  See December 2004 statement of 
the case (SOC).  Accordingly, further development is not 
required.

Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate 
development.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In this case, however, 
because there is not a scintilla of evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  While perfection is an aspiration, 
the failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Sanders, supra; Simmons, 
supra. 

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence as it pertains to the instant claim, any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Here, however, the December 2004 SOC fully 
complied with the requirements of 38 U.S.C.A. § 5103(a).  The 
appellant was provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  Therefore, the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  

Factual Background

The veteran's service medical records, including the reports 
of November 1978 enlistment and January 1979 pre-training 
examinations, include no diagnoses of any psychiatric-related 
problems.  The veteran is noted to have incurred a severe 
crush injury to his right lower leg in February 1980.

An April 1981 RO rating decision granted service connection 
for a right leg crush injury with loss of use of lower right 
extremity.  

The reports of VA examinations dated in March, May, and June 
1981 showed that no psychiatric problems were indicated at 
that time.  Likewise, a VA examination report dated in 
February 1982 is also devoid of psychiatric findings.

The veteran's representative, in August 1997, on behalf of 
the veteran, submitted a claim for "major depression" and 
"pshycosis [sic]."  It was alleged that these disorders 
were due to his service-connected right leg disorder.  See VA 
Form 21-4138.  

The report of an October 1997 VA mental disorders examination 
shows that the veteran alleged that his right leg disability 
has caused him problems in keeping jobs.  He acknowledged a 
past history of addiction to alcohol and drugs.  The veteran 
complained of being depressed for years.  Dysthymia was 
diagnosed.  

Service connection for dysthymia was denied by the RO in 
February 1998; the RO essentially found that the veteran had 
neither depression nor a psychosis due to his service-
connected right leg injury residuals.  Notice was mailed to 
the veteran in February 1998.  He did not appeal this 
decision.

The veteran reopened his claim for depression and psychosis 
in October 2002.  He asserted that his claimed psychiatric 
problems were secondary to his service-connected injuries.  

The report of a January 2003 VA psychiatric examination shows 
that dysthymia was diagnosed.  The examiner opined that it 
was "unlikely" that the veteran's right leg pain was the 
cause of his depressive symptoms.  

Of record is the hearing transcript (transcript) associated 
with the veteran's April 2006 video conference hearing 
conducted by the undersigned.  At that time, he complained of 
nightmares associated with his in-service right leg injury.  
See page eight of transcript.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
 The determination as to whether these requirements are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for claims to reopen 
filed on or after August 29, 2001.  As the instant petition 
to reopen was filed in October 2002, the new definition 
applies.]

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.

Analysis

As noted, in February 1998 the RO denied service connection 
for dysthymia, essentially determining that the disorder 
(claimed as depression and psychosis) was not shown to be 
secondary to the veteran's service-connected right lower leg 
injury residuals.  The veteran was notified of his appellate 
rights.  He did not appeal the decision.  As such, the 
February 1998 RO action is final.  38 U.S.C.A. § 7104.  The 
claim may not be reopened unless new and material evidence is 
received.  Id.; 38 U.S.C.A. § 5108.  

As such, for new evidence to be material in this matter, it 
would have to tend to show that the veteran's claimed 
psychiatric disorder, diagnosed as dysthymia, is secondary to 
his service-connected right leg injury residuals.  

The additional pertinent evidence received since the 1998 RO 
decision, discussed above, consists essentially of VA medical 
records.  As noted, a January 2003 VA psychiatric examination 
included a diagnosis of dysthymia.  This evidence is "new" 
in the sense that it was not before the RO at the time of its 
February 1998 decision.  However, as it relates to the 
instant claim, the evidence simply confirms a fact that is 
not in dispute.  It shows that the veteran has dysthymia.  
This was well-established in 1998.  What the evidence does 
not tend to do is to in any way provide a finding that the 
diagnosed dysthymia was, as alleged by the veteran, caused by 
his service-connected right leg injury residuals.  In fact, 
in the course of the January 2003 VA psychiatric examination 
the examiner opined that it was "unlikely" that the 
veteran's right leg pain was the cause of his depressive 
symptoms.  An opinion as to a secondary relationship between 
the veteran's claimed psychiatric problems and his service-
connected right leg injury residuals (or, for that matter, 
any other service-connected disorder) is not of record.  The 
Board also parenthetically observes that a psychoses was not 
diagnosed to a compensable degree within the requisite period 
of time.  See 38 C.F.R. §§ 3.307, 3.309.  As such, service 
connection may not be awarded on a presumptive basis.  Thus, 
the evidence submitted subsequent to February 1998 does not 
relate to the unestablished fact necessary to substantiate 
the claim, and does not raise a reasonable possibility of 
substantiating the claim.

Regarding the veteran's own assertions that his claimed 
psychiatric disorder is somehow related to his service-
connected right leg injury residuals, such lay statements are 
not competent evidence because medical nexus is a matter 
requiring medical expertise (which he lacks).  See Espiritu, 
supra.  

In sum, while the evidence received since the February 1998 
RO decision may be new, none is material, and the claim may 
not be reopened.


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for dysthymia is denied.  


REMAND

The veteran contends that his service-connected disorders 
render him unable to obtain or retain substantially gainful 
employment.  The record reflects that service connection is 
in effect for residuals of a right lower leg injury with 
arthritis of the right ankle, evaluated as 40 percent 
disabling; chronic lumbosacral strain, evaluated as 20 
percent disabling; right upper leg scar residuals, evaluated 
as 20 percent disabling; chronic right hip strain, evaluated 
as 10 percent disabling; left knee degenerative joint 
disease, evaluated as 10 percent disabling; and for 
shortening of the right lower extremity, evaluated as zero 
percent disabling.  The combined disability evaluation for 
the veteran's disorders is 70 percent.  See July 2006 RO 
rating decision.  

In July 1997, the veteran supplied VA with a VA Form 21-8940 
(application for increased compensation based on 
unemployability).  He claimed to have last worked full time 
in July 1997.  He also reported having a high school 
education.

An October 1997 VA orthopedic examination report reveals that 
the veteran reported recently (September) undergone right 
ankle surgery.  He indicated that he was not currently 
working, not only because of his recent surgery but also 
because he was fired due to his lack of "movement" while he 
was working in an automobile repair shop.  

The record reflects that, in connection with this claim, an 
April 1998 VA podiatry outpatient treatment report shows that 
the examining podiatrist opined that the veteran should be 
unable to work for a period of six months following his 
September 1997 surgery.

As part of a June 1998 VA orthopedic examination report the 
veteran informed the examiner that his right ankle problems 
precluded him from properly performing his job, causing his 
employer to let him go.  Right foot surgery was reported to 
be successful, with no significant pain except with weather 
changes.  The examiner opined that the veteran was 
"certainly employable in a similar position as he was in 
before."  

The report of a January 2003 VA psychiatric examination shows 
that the veteran reported to be currently employed as a 
computer technician. 

As part of a VA Form 21-8940 received by VA in February 2003, 
the veteran claimed to have last worked full time in 
September 2002 as a computer technician.  

As part of a VA Form 21-4192, Request for Employment 
Information in Connection With Claim for Disability Benefits, 
received by VA in March 2003, the veteran claimed to have 
last worked in August 2002.  

The report of an April 2005 VA orthopedic examination shows 
that the veteran's service-connected lumbar spine was the 
primary focus of the examination.  The veteran reported 
having been unemployed for the past four years.  He indicated 
that he could no longer work due to his depression and right 
leg pain.  The supplied diagnoses were degenerative joint 
disease of the lumbosacral spine and chronic low back pain.  
The examiner opined that the veteran had been unemployed for 
several years due to "multiple reasons, including his 
psychiatric problems."  The examiner did "not think" that 
the veteran would be able to obtain and maintain "any 
gainful employment.  However, it is not totally due to [the 
veteran's] lower back condition."  

The report of an August 2005 VA orthopedic examination shows 
that the same physician who rendered the above-reported April 
2005 opinion as to the employability of the veteran, opined 
that the veteran had been unemployed for several years due to 
"multiple complaints including PTSD [post-traumatic stress 
disorder]."  The Board parenthetically observes that a 
confirmed diagnosis of PTSD is not of record, and that 
service connection has not been awarded for PTSD.  The 
physician added that the veteran would not be able to obtain 
or maintain gainful employment due to his current 
complaints.  

The Court has held that in the case of a claim for a total 
rating based on individual unemployability, the duty to 
assist requires VA to obtain an examination which includes an 
opinion on what effect the veteran's service-connected 
disabilities have on his ability to work.  See Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  Given that the above-
recited opinions rendered by VA physicians concerning the 
veteran's employability are, essentially, both conflicting 
and inconsistent, the Board will remand the case for further 
examination and opinion.

The Board also notes that the veteran has provided 
conflicting information as to his work history.  In a 
February 2003 VA Form 21-8940, the veteran claimed to have 
last worked full time in September 2002.  As part of a VA 
Form 21-4192, Request for Employment Information in 
Connection With Claim for Disability Benefits, received by VA 
in March 2003, the veteran claimed to have last worked in 
August 2002.  Also, review of an April 2005 VA examination 
report shows that the veteran informed the examiner that he 
had been unemployed for the past four years [2001].  
Accordingly, further development is in order. 

Given the above, the Board is of the opinion that the veteran 
should be requested to provide updated employment 
information.  He and his representative are reminded that the 
duty to assist is not a one-way street, and an appellant must 
do more than passively wait for assistance when he has 
information essential to his claim.  Wood v. Derwinski, 1 
Vet. App. 190 (1990).

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1. The veteran should be requested to 
complete a new VA Form 21-8940 and 
provide complete and updated information 
regarding his education and employment 
status since 2001.

2.  Thereafter, the RO should schedule 
the veteran for a VA medical examination 
by an orthopedist to determine the impact 
of the appellant's service-connected 
disabilities on his employability.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  In accordance with the latest 
AMIE worksheets for orthopedic-based 
disabilities the examiner is to provide a 
detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
all of his service-connected disabilities 
(see above).  The examiner must opine 
whether the veteran's service-connected 
disabilities render him unable to secure 
or follow a substantially gainful 
occupation.

The rationale for all opinions expressed 
should be provided.  The claims file, 
including a copy of this remand, must be 
made available to the examiner for 
review.

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a SSOC, and provide the 
appellant and his representative an 
opportunity to respond.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


